956 F.2d 1168
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jeffrey Maurice ORTIZ, Defendant-Appellant.
No. 90-50066.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 7, 1991.Decided March 9, 1992.

Before FLETCHER, D.W. NELSON and BRUNETTI, Circuit Judges.

ORDER

1
Defendant filed an untimely notice of appeal.   The judgment appealed from was denied on January 19, 1990.   The notice of appeal was filed in the district court on February 15, 1990.


2
In light of defendant's incarcerated pro per status, we remanded to the district court for it to determine whether the defendant's untimely filing of the notice of appeal was due to excusable neglect.   The defendant filed a motion setting forth his reasons why the district court should find excusable neglect.   The district court denied the motion.   However, it apparently concluded that its reasons were inadequate (the court had stated simply that, after ten months, it could not decide whether there had been excusable neglect) as it subsequently granted defendant's motion for reconsideration.


3
Upon reconsideration, the district court found that defendant received the order appealed from on January 26, 1990;  that he spent time in the law library on January 27, 1990;  that his notice of appeal bears date of January 27, 1992 and was in fact prepared on that date;  that he had prison personnel available to him to timely mail the notice, but that he did not avail himself of the prison's mail log system by using certified mail.   The court then found that since his notice was received at the court on February 15, 1990, it was not mailed until February 12 or thereabouts.   It concluded that the defendant did not do all he could do under the circumstances to deliver his notice timely.   Accordingly, it held there was no excusable neglect.


4
Despite the fact that the findings were not prepared by the district court, but rather were prepared by the U.S. Attorney, we must assume that the court independently reviewed and adopted them as its own.   Accordingly, we have no basis to conclude that they were clearly erroneous.


5
We accordingly dismiss the appeal for lack of jurisdiction.